DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on September 28, 2021.
 
Claim Rejections - 35 USC § 112
The prior rejection of claims 1-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second-voltage battery" in line 17.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the determined increasing change rate" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change this limitation to --the increasing change rate--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 3, 5-6, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al. (US 2014/0342258) in view of Choi et al. (US 2011/0213516) and Kim et al. (US 2015/0283915)
 	For claims 1 and 10:  Burch teaches a startup control method and system for a fuel cell comprising calculating, by a controller 16, available power of a first-voltage battery 50 when a startup of the fuel cell is requested. (Burch in [0021])  The controller also drives an air compressor 22 based on a calculated magnitude of the available power of the first-voltage battery ([0022])  The first-voltage battery is high-voltage and a second voltage battery 52 is low voltage, which drives the control system. ([0020-0021])
 	Burch does not explicitly teach comparing, by the controller, the calculated available power of the first-voltage battery with driving power required for the driving of the air compressor at a predetermined fixed target rotation speed, or, driving the air compressor based on the target rotation speed varying in response to an increasing change rate of the rotation speed of the air compressor.  However, Choi in the same field of endeavor teaches comparing, by a 
	Burch does not explicitly teach charging, by the controller, the second-voltage battery with the power of the first-voltage battery after the driving of the air compressor is completed.  However, Kim in the same field of endeavor teaches a battery management unit which charges a low-voltage battery with the power of the high-voltage battery. (Kim in [0009]) The skilled artisan would find obvious to modify Burch by charging, by the controller, the second-voltage battery (which is a low-voltage battery) with the power of the first-voltage battery (which is a high-voltage battery).  The motivation for such a modification is to charge one of the high or low voltage batteries using the other of the high or low voltage batteries and to maintain the internal temperature above the room temperature. ([0009], [0069])

	For claim 3:  In Choi, in response to determining that the available power of the first-voltage battery is equal to or greater than the driving power of the air compressor, the air compressor is operated at the predetermined fixed target rotation speed, i.e. “the compressor speed is set to the predetermined set-point….” (Choi in [0023])  
 	For claims 5-6 and 11:  In Choi also teaches that the compressor speed is increased based on a charge threshold of the battery (Choi in [0023]), which teaches or at least suggests the increasing change rate of the rotation speed of the air compressor being determined based on the calculated magnitude of the available power of the first-voltage battery, and determining an increasing rate of the rotation speed of the air compressor based on the magnitude or calculated magnitude of the available power of the first-voltage battery. 
For claim 8:  In Choi, the opening degree of the pressure control valve is determined to be reduced, i.e. closed instantaneously, with the increasing rate of the rotation speed of the air compressor. (Choi in [0021])  
.  

 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burch et al. (US 2014/0342258) in view of Choi et al. (US 2011/0213516) and Kim et al. (US 2015/0283915), and further in view of Schwartz et al. (US 2012/0200257).
	The teachings of Burch, Choi, and Kim are discussed above.
	Burch does not explicitly teach the available power of the high-voltage battery being calculated based on a temperature and a state of charge (SOC) of the high-voltage battery at the time of the startup request of the fuel cell.  However, Schwartz in the same field of endeavor teaches calculating the available power of the battery (charge level of amperage) based on a temperature and SOC. (Schwartz in [0025-0026])  The skilled artisan would find obvious to further modify Burch by calculating the available power of the high-voltage battery based on a temperature and a state of charge (SOC) at the time of the startup request of the fuel cell.  The motivation for such a modification is to account for the internal resistance of lithium-ion battery 
cells being inversely related to temperature, which directly affects available cell current or amperage, and in view of a higher SOC and lower SOC being directly related to charging resistance and inversely related to discharging resistance. (Id.)
Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.  Applicant submits that the by-pass valve of Choi has no teaching or suggestion that its opening degree is controlled in relation to a change rate of a rotation speed of a compressor.  This argument has been fully considered but is not found persuasive.  Choi discloses the compressor rotation speed to spool up from, e.g. 40,000 to 80,000 (the target rotation speed) for acceleration (which is an increasing change rate of speed). (Choi in [0020])  In response thereto, the valve is opened to a degree. ([0021])  The examiner notes that by Choi disclosing that the valve may be closed instantaneously (Id.) that the degree of opening the valve is either about 0 (closed) or about 100 (open), however, it is asserted nonetheless that the valve opened during acceleration while the compressor rotation speed is increasing is the valve opened to a degree.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0328968 to Honda is cited to teach a fuel cell system with a pressure control valve 16 with a variable opening level. (Honda in [0019])
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722